DTJFOTJR, J.
Alleging that she was illegally fined and dropped from the rolls as a member of the defendant association because she made a charge before a recorder against a fellow-member, the plaintiff brought suit and obtained a judgment ordering her re-instatement and awarding her $25 damages.
She ascribes to malice the .association’s conduct, claims that it was intended to punish her for going to ‘ ‘ a white man’s court” to make an affidavit against a fellow-member, and further says that, she was not present when the fine was imposed and was never notified of any charge.
Her only witness says that she was present at the meeting when the occurrence took place.
The defendant’s evidence overwhelmingly shows that the charge was the use ‘ ‘ of insulting language within the limits of the hall,” and bore no reference to the occurence before the recorder, when the charge was made by the accusing witness, and that she was asked what she had to sáy and declined to answer.
She made no protest and urged no objection to the jurisdiction of the association or the mode of procedure *328or the imposition of the fine, she was not expelled, but failure to pay the fine caused the loss of her membership.
April 4, 1910.
She had herself helped to frame the rules under which she was tried, and the proof is that she was fairly and honestly tried in accordance with the custom of the association.
She was confronted with her accuser, heard the complaint and made no defense; it is now too late for her to complain.
Where, in a benevolent association composed of ignorant colored persons, substantial justice has been done, after full notice of a charge and full opportunity for defence has been given, we are not apt to lay much stress on mere technicalities and insist on parliamentary observances.
That malice was not the motive of the act is shown by the fact that the amount of the fine was only one-half of the maximum allowed by the rules.
The complaint is groundless.
Judgment reversed and plaintiff’s demand rejected at her costs in both courts.